Citation Nr: 1145410	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  10-23 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2011, the Veteran testified via video before a Veterans Law Judge.  A written transcript of this hearing has been added to the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  Pursuant to VA's duty to assist claimants under 38 U.S.C.A. § 5103A, he was afforded a June 2009 VA audiological examination.  The VA examiner reviewed the claims file, but specifically noted that no service treatment records were available.  As presented to the Board, the Veteran's claims file does contain service treatment records, including both service entrance and separation examinations, yet these records were apparently not made available to the examiner.  As all available medical evidence was not made available to the VA examiner, remand is required to obtain a medical opinion which considers the full record.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (citing Hicks v. Brown, 8 Vet. App. 417 (1995)).  Although the Veteran was afforded a second VA audiological examination in March 2010, that examiner addressed only the etiology of the Veteran's reported tinnitus, and did not consider his bilateral hearing loss.  

The Board is also compelled to note that the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must only show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; Id.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to a VA audiologist or similar expert in hearing disorders to obtain an addendum and/or opinion regarding the etiology of the Veteran's hearing loss.  If available, K.H.C., the VA audiologist who examined the Veteran in June 2009, should be requested to provide this opinion.  The Veteran need not be scheduled for examination unless such an examination is deemed necessary by the VA audiologist.  After fully reviewing the Veteran's medical history, to include his service treatment records, the audiologist should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current bilateral hearing loss is related to any incident of service.  The audiologist should provide a clear rationale for all conclusions reached.  If the examiner determines that the requested addendum/ opinion cannot be provided without resort to mere speculation, he or she should discuss why such an opinion is not possible.

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

